Citation Nr: 1022738	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist fracture, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that decision, the RO denied entitlement to a 
rating in excess of 10 percent for residuals of a right wrist 
fracture.  Jurisdiction over the Veteran's claim has remained 
with the RO in Boston, Massachusetts.

In October 2009, the Board remanded this matter for further 
development.

The issue of entitlement to service connection for carpal 
tunnel syndrome of the right hand has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

In October 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In its October 2009 remand, the Board instructed the AOJ to 
schedule the Veteran for a VA examination to determine the 
severity of his right wrist disability, including any 
neurological impairment.  The examiner was instructed to 
provide opinions as to whether the Veteran's service 
connected disabilities precluded him from obtaining or 
maintaining gainful employment and as to whether his right 
wrist disability resulted in loss of use of the hand.

The Veteran was afforded a VA examination in April 2010 for 
his right wrist disability.  After correctly stating the 
questions posed in the remand, the physician who conducted 
the examination incorrectly paraphrased the question as 
"whether the veteran's service connected disabilities would 
preclude him from obtaining or maintaining gainful employment 
for which his service connected disabilities would otherwise 
qualify him."  The examiner did correctly restate the 
question with regard to loss of use of the right hand.  

The examiner responded to these questions as follows, "It is 
at least as less likely as not (50/50 probability) caused by 
or a result of wrist injury and treatment."  

The rationale for the response was:

First of all the veteran is 82 years old 
and retired.  The veteran worked all the 
time in his productive year [sic].  He made 
his living as stock broker [sic] for 
several years in 1960's and therafter.  He 
had his right hand activities involvement 
more or less in his job as long as his 
right wrist motion was restricted.  The 
veteran still has fine motor function in 
his right hand.  It helped him in past 
[sic].

The April 2010 VA examination is inadequate because the 
examiner did not directly respond to the questions posed in 
the remand.  While the Board could interpret the examiner's 
intent, the Board is precluded from substituting its medical 
opinions for those of medical experts.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  An attempt by the Board to interpret 
the examiner's intended meanings, therefore, would likely not 
withstand judicial review.

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The April 2010 VA examination report indicates that the 
Veteran reported that he had been retired for many years and 
was receiving Social Security Administration (SSA) benefits.  
The physician who conducted the examination noted that one of 
the causes of the Veteran's retirement was SSA disability 
insurance for an unspecified disability.  The United States 
Court of Appeals for Veterans Claims has held that where 
there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained, if 
relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz 
v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to 
get SSA records when there is no evidence that they are 
relevant).  The medical records related to the SSA's 
disability determination have not yet been associated with 
the claims file and may be relevant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision. 

2.  After any evidence received from SSA 
has been associated with the Veteran's 
claims file, schedule him for a VA 
examination to evaluate the current 
severity of the service connected 
residuals of a right wrist fracture.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should report the nature and 
severity of all residuals of the 
Veteran's right wrist fracture, including 
any neurological impairment.  The 
examiner should also report the nature 
and extent of any ankylosis of the right 
wrist and whether any such ankylosis is 
favorable or unfavorable. 

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
residuals of a right wrist fracture 
result in loss of use of the right hand 
(i.e. the Veteran would be equally well 
served by amputation with prostheses at 
the site of election).

The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's service-connected disabilities 
(residuals of a right wrist fracture, 
anxiety disorder, and a callous of the 
first right toe) would preclude him from 
obtaining or maintaining substantially 
gainful employment for which his 
education and occupational experience 
would otherwise qualify him.  The 
examiner should note that on VA 
psychiatric examination in February 1990, 
he reported difficulty holding a job, and 
that during VA treatment in November 
1999, he was given a global assessment of 
functioning score of 35 (indicative of an 
inability to work). 

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

3.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and 
is otherwise complete and should consider 
whether referral for consideration of a 
total rating for compensation based on 
individual unemployability is warranted 
under 38 C.F.R. § 4.16(b) (2009).

4.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

